BUFFINGTON, Circuit Judge.
TMs ease involves no legal questions or principles; the decisive issue being whether tbe patent involved invention. Tbe patent was thoroughly discussed by Judge Bodine, and bis reasons for bolding it valid and infringed are summarized in his opinion. Finding ourselves in accord with the conclusion he reached, a further discussion by this court would simply be an effort to put in different language what be has already so well said. We therefore limit ourselves to affirming the decree on Ms opinion.